UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-1016



In Re: WILBUR P. HOLLAR; RUTH CAROL HOLLAR,

                                                            Debtors.
_________________________


WILBUR P. HOLLAR; RUTH CAROL HOLLAR,
                                           Plaintiffs - Appellants,

          versus


UNITED STATES OF AMERICA; INTERNAL REVENUE
SERVICE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (CA-95-669-2)

Submitted:   July 25, 1996                 Decided:   August 7, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wilbur P. Hollar, Ruth Carol Hollar, Appellants Pro Se. Robert
William Metzler, Gary Dexter Gray, Gary R. Allen, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellants appeal from the district court's order affirming

the bankruptcy court's order dismissing their adversary proceeding

in which Appellants sought to quiet title to property and also

sought a declaratory judgment as to their interest in the property.

We have reviewed the record and the district court's opinion and
find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Hollar v. United States, No. CA-95-669-2
(M.D.N.C. Nov. 27, 1995). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                3